DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0013] ends with “different pathwayse claim”.  This phrase should be replaced with “different pathways”.
There are numerous variables discussed throughout the application, and 1 equation.  However, none of the variables or the equation are legible.  The illegible portions of the specification are found in paragraphs [0046] - [0048], [0051] – [0054], [0059], [0065] – [0070], [0073], [0078] and [0088] – [0091].  The illegible portions render the specification incomplete and difficult to understand.
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  The phrase “outlet-side” at line 3 should be removed.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  The phrase “outlet-side” at line 3 should be removed.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 and 13 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “A method for regulating a fill level of an exhaust component storage of a catalyst of an internal combustion engine” at lines 1 – 2, and thus appears to be a method claim.  However, claim 1 does not set forth any steps involved in the process.  The phrase “characterized in that” at line 6 is the transition phrase, and the only limitation following the transition phrase is “the adaptation takes place on multiple pathways, wherein signals each from different signal regions of the exhaust gas probe situated at the outlet side are processed each on different pathways”.  However, this limitation is not a method step, and appears to merely describe how the adaptation (which was introduced in the preamble of the claim) functions, in a manner similar to a use claim.  See MPEP 2173.05(q).  As claim 1 is a method claim without setting forth any steps involved in the process, claim 1 is indefinite.
Claims 1 and 11 recite in part “that the adaptation takes place on multiple pathways” at lines 6 – 7.  It is unclear if the multiple pathways are physical pathway that run from one specific location to another specific location, or electrical pathways whereby signals are routed from one location to another.
Claim 2 recites “a first adaptation pathway” at lines 2 – 3.  It is unclear if the first adaptation pathway is part of the multiple pathways introduced in claim 1, or is separate from the multiple pathways.
Claim 2 recites in part “a catalyst model being the inverse of the catalyst model” at line.  The use of “catalyst model” to describe two different models is confusing.
Claim 3 recite in part “the catalyst model” at line 2.  It is unclear which catalyst model from claim 2 is being referenced.
Claim 3 recites “a second adaptation pathway” at line 2.  It is unclear if the second adaptation pathway is part of the multiple pathways introduced in claim 1, or is separate from the multiple pathways.
Claim 4 recites in part “is done discontinuously in each case” at line 2.  The use of “in each case” is confusing, as it is not clear what “in each case” refers to.
Claim 5 recites in part “the catalyst model” at line 2.  It is unclear which catalyst model from claim 2 is being referenced.
Claim 5 recites the limitation "the inverse catalyst model" at line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “a third adaptation pathway” at line 3.  It is unclear if the third adaptation pathway is part of the multiple pathways introduced in claim 1, or is separate from the multiple pathways.
Claim 7 recites in part “and an outlet-side signal value of the signal of the exhaust gas probe” at lines 4 – 5.  This limitation is unclear, particularly with regard to the outlet-side signal value of the signal.
Claim 9 recites the limitation "the third adaption pathway" at line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 8, 10 and 13 – 21 are rejected by virtue of depending from rejected clam 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  As noted above, claim 1 recites in part “A method for regulating a fill level of an exhaust component storage of a catalyst of an internal combustion engine” at lines 1 – 2, and thus appears to be a method claim.  However, claim 1 does not set forth any steps involved in the 
Claims 2 – 10 also fail to introduce method steps, and thus also do not fall within at least one of the four categories of patent eligible subject matter.
Claims 1 – 11 and 13 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As noted above, independent claim 1 recites in part “A method for regulating a fill level of an exhaust component storage of a catalyst of an internal combustion engine” at lines 1 – 2, and thus appears to be a method claim.  However, claim 1 does not set forth any steps involved in the process.  The only limitation of claim 1 is “the adaptation takes place on multiple pathways, wherein signals each from different signal regions of the exhaust gas probe situated at the outlet side are processed each on different pathways”.  However, this limitation is not a method step, and appears to merely describe how the adaptation (which was introduced in the preamble of the claim) functions.  This limitation, under its broadest reasonable interpretation, is the transmission of a signal.  Accordingly, claim 1 recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not include any additional elements.  Further, because the claim does not include any additional elements, there is nothing in the claim that is sufficient to amount to significantly more than the judicial exception.
Dependent claims 2 – 10 only introduce further limitations that under their broadest reasonable interpretation is the transmission of a signal and mathematical concepts.  Thus, the claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception.
Independent claim 11 is directed to a controller, and the only limitation of claim 1 is “to perform the adaptation on multiple pathways, wherein signals each from different signal regions of the exhaust gas probe situated at the outlet side are processed each on different pathways”.  However, this limitation is not a method step, and appears to merely describe how the adaptation (which was introduced in the preamble of the claim) functions.  This limitation, under its broadest reasonable interpretation, is the transmission of a signal.  Accordingly, claim 1 recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not include any additional elements.  Further, because the claim does not include any additional elements, there is nothing in the claim that is sufficient to amount to significantly more than the judicial exception.
Claims 13 – 21 only introduce further limitations that under their broadest reasonable interpretation is the transmission of a signal and mathematical concepts.  Thus, the claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception.

Examiner’s Note
Regarding claims 1 – 11 and 13 – 21, the number and nature of the issues under 35 USC 112(b), 35 USC 101 and the objections to the specification noted above preclude an effective search of the prior art from being performed at this time.   See MPEP 2173.06(II) (where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to 

Conclusion
Accordingly, claims 1 – 11 and 13 – 21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.